Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/03/2021 is acknowledged.
Claims 1-2, 4, 7, 9, 13, 18, 53-54, 56-58, 64 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/03/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33-34, 36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruolo et al. (US 3,897,139) (hereinafter Caruolo).
Re claim 33: Caruolo discloses an adjustable mount comprising: a support (14, fig. 2); a fixed bar (34, fig. 2) mounted to the support (14, fig. 2); an axially movable bar (52, 60, fig. 2) extending from the support (14) and being axially movable relative thereto (fine adjustment shaft, see Col. 3 line 35-48); and a first element (12, 20, fig. 2) movably mounted (movable via 

Re claim 34: Caruolo discloses the first element (34) comprises a first gripping device (66, fig. 2) for gripping the movable bar (52, 60); and wherein the first element (34) comprises a second gripping device (42, fig. 2) for gripping the fixed bar (34). 

Re claim 36: Caruolo discloses the second gripping device (42, fig. 2) is adjustable in the degree of gripping (degree of gripping depends on how tightly 42 is fastened) it applies to the fixed bar (34).  

Re claim 38: Caruolo discloses the movable bar (52, 60, fig. 2) comprises an inner shaft (52, fig. 2) with an outer cylinder (60, fig. 2) movably mounted thereon (see fig. 2).  

Allowable Subject Matter
Claims 37, 39, and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest a second gripping device comprises a gripping body with a friction surface flexibly attached to the first element and an actuator claim 37; the outer cylinder has a smooth outer surface for engagement with the first gripping device of the first element, wherein the outer cylinder is internally threaded and the inner shaft is externally threaded such that relative rotation of the inner shaft and the outer cylinder causes relative axial movement of the outer cylinder; and wherein the inner shaft is rotatably mounted to the support and is rotatable via a rotary adjustment mechanism with respect to claim 39; the movable bar is mounted to the support in cantilever fashion and is tapered towards its distal end with respect to claim 43; and a second element movably mounted to the fixed bar and movably mounted to the movable bar; wherein the second element is selectively fixable relative to the fixed bar and is selectively fixable relative to the movable bar with respect to claim 44 as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sechrist et al. (US 5,757,561), Arnone et al. (US 5,282,393), Luecke (US 5,140,470) disclose a similar mount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875